Title: Abigail Adams to James Lovell?, 10 April 1782
From: Adams, Abigail
To: Lovell, James


     
      Sir
      Braintree ca. 10 April 1782
     
     I have not had the pleasure of a line from you since your arrival in Philadelphia, but I have had the satisfaction of hearing from abroad and finding that the situation of my Friend was not so dissagreable as I feard. You have had publick dispatches and probable private Letters. Have you not some intelligence which you may communicate?
     There is not a prospect of peace I think. Thus my Friend expresses himself. “Do not flatter yourself with the hopes of peace. There will be no such thing for several years.
     
     “Do not distress yourself about any malicious attempts to injure me in the estimation of my countrymen. Let them take their course and go the length of their Tether, they will not hurt your Husband, whose character is fortified with a sheild of Innocence and Honour ten thousandfold stronger than brass or Iron. The contemptible Essays made by you know whom will only tend to their own confusion. I have already brought them into the true system and that system is triumphant. They could not help Blushing themselves if they were to review their conduct.”
     By this I am led to think that matters are in a different train from what I apprehended. You may be better able to judge by your publick dispatches.
     This Letter will go by a Gentleman whose name is Perkings, who has been preceptor to my children and Mr. Cranchs for more than a year. He is going at the desire of Mr. Ganet and in compliance with the request of a Gentleman in Virginia to keep a private school there. He is a young genteleman of a fair character and good abilities. As he is quite a Stranger in Philadelphia to every person except General Lincoln and Mr. Partridge, any notice you will please to take of him, or any civilities you may shew him will be gratefully acknowledged by Sir your old Friend & Humble Servant,
     
      Portia
     
    